Citation Nr: 0309553	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1947.  He served an additional period of service from May 19, 
1979, to May 20, 1979, for the Alabama Air National Guard 
under the provisions of 32 U.S.C.A. § 505 (West 2002).

This case first came before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an August 2001 decision, the 
Board determined that the veteran's previously-denied claim 
for service connection for residuals of an eye injury had 
been reopened based upon the submittal of new and material 
evidence, and remanded the case for additional development.  
The case is again before the Board for appellate review.


FINDINGS OF FACT

Current right eye problems are attributable to an inservice 
right eye injury.


CONCLUSION OF LAW

Right eye injury residuals were incurred during active duty 
for training.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
supplemental statement of the case issued in the development 
of this appeal.  In addition, the RO, in December 2002, 
advised him that he was to notify VA of any evidence he 
wanted VA to consider, the information he needed to furnish 
so that VA could seek those records, and the steps VA would 
undertake to obtain any such evidence.  The Board accordingly 
finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been furnished with a VA examination in the course of this 
appeal that specifically addressed the issue before the Board 
at this time.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, service medical records show that the 
veteran, while on National Guard service in May 1979, 
incurred an injury, described as a severe laceration, to his 
right eye.  Medical records dated thereafter indicate 
occasional complaints to include right eye pain and blurred 
vision; VA treatment records dated in June 1980 show an 
assessment of recurrent corneal erosion, while a September 
1985 VA treatment record notes the presence of a corneal 
scar.  In a statement dated in October 2001, a private 
physician noted that he had referred the veteran to an 
ophthalmologist, who felt that the veteran had scar tissue in 
his right eye from an old injury.  

The report of a September 2002 VA eye examination shows 
diagnoses to include history of injury to the right eye with 
corneal abrasion; history of recurrent erosion after corneal 
abrasion; and conjunctival scar, right eye.  In addition, a 
facial tic was referenced.  The examiner indicated that the 
facial tic was probably a neurological problem, and that, 
with regard to the scarring, there was conjunctival 
irregularity but that on examination the cornea was clear.  
While there were cataracts, they were of the senile type (and 
presumably not related to the inservice eye injury).  There 
was normal pressure on glaucoma checking, although there was 
a visual field that was practically extinguished and which 
did not correspond to the other examination 


findings.  The examiner also indicated that it was her 
"opinion...that the initial injury has not caused more than 
possible recurrent corneal erosion over time leaving no 
corneal scarring."

In brief, this report indicates that a current right eye 
problem, identified as recurrent corneal erosion, was 
attributable to the veteran's inservice right eye injury, and 
could be considered a residual thereof.  Similarly, the 
private medical statement of October 2001 shows that a right 
eye symptom, characterized as scar tissue, was also 
attributable to an old eye injury.  The Board must therefore 
conclude that the evidence supports the award of service 
connection for residuals of a right eye injury.


ORDER

Service connection for residuals of a right eye injury are 
granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

